                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

                     CRIMINAL MINUTES - RULE 32.1 INITIAL APPEARANCE
                              (Probation/Supervised Release Revocation)
Case No.: 7:18-MJ-149                                             Date: 12/26/2018

Defendant: Brian David Hill, custody                           Counsel: Randy Cargill, FPD

PRESENT:         JUDGE:                     Robert S. Ballou        TIME IN COURT: 27 min
                 Deputy Clerk:              K. Brown
                 Court Reporter:            K. Brown/FTR
                 U. S. Attorney:            Kari Munro
                 USPO:                      Jason McMurray


        Defendant arrested on warrant from Middle District of North Carolina.

RIGHTS:
     Defendant advised of the alleged violation of probation/supervised release.
     Defendant advised of right to retain counsel or to request that counsel be appointed by the court.
     Defendant advised of right to identity hearing (only if charges pending in another district).
     Defendant advised of right to bond/detention hearing.

COUNSEL:
     Counsel appointed.



Additional Information:
2:45
Parties present and represented by counsel.
Court witness, Jason McMurray, USPO, sworn. Gov addresses witness. Court addresses witness. Deft addresses
         witness. Redirect. Court has concerns regarding deft’s psychiatric health and his ability to go forward and
         participate in his defense.
Court addresses defendant. Deft committed to the Attorney General for mental health evaluation under 4241 and
         4242.
Adjourned.
3:12




   Case 7:18-mj-00149-RSB Document 3 Filed 12/26/18 Page 1 of 1 Pageid#: 5
